280 F.2d 425
Alfred Curtis MACK, Petitioner-Appellant,v.STATE of Ohio et al., Respondent-Appellee.
No. 14045.
United States Court of Appeals Sixth Circuit.
June 13, 1960.

Appeal from the United States Court for the Southern District of Ohio, Columbus; Mell G. Underwood, Judge.
Richard E. Brown, Norwood, Ohio, (appointed by the court) for appellant.
Mark McElroy, Atty. Gen. of Ohio, Wm. M. Vance, and Aubrey Wendt, Asst. Attys. Gen. of Ohio, for appellees.
Before McALLISTER, Chief Judge, and MILLER and CECIL, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court denying the petition for a writ of habeas corpus be and is hereby affirmed in accordance with the order of Judge Underwood.